*271Opinion of the Court
FERGUSON, Judge:
This case involves the validity of the same Office of Special Investigations directive involved in United States v Enloe, 15 USCMA 256, 35 CMR 228, United States v Beck, 15 USCMA 269, 35 CMR 241, and United States v Meyer, 15 USCMA 268, 35 CMR 240, the provisions of which were interposed prior to accused’s trial in order to prevent a private interview between its agents and defense counsel. For the reasons set forth in the cited cases, we find error present which is prejudicial to the substantial rights of the accused.
In light of our action, the motion by appellate defense counsel to file a brief regarding one of the issues relating to this question is denied.
The decision of the board of review is reversed, and the record of trial is returned to The Judge Advocate General of the Air Force. A rehearing may be ordered.
Judge Kilday concurs.